


Exhibit 10.33

 

AMENDED AND RESTATED

ACCOUNT CONTROL AGREEMENT

AND

SECURITY AGREEMENT

 

December 20, 2007

 

GMH Communities, LP, as Pledgor

GMH Communities TRS, Inc., as Pledgor

GMH Military Housing, LLC, as Pledgor

GMH Military Housing Investments, LLC, as Pledgor

GMH/Benham Military Communities LLC, as Pledgor

GMH/Phelps Military Communities LLC, as Pledgor

GMH Military Housing - AETC Limited Partner LLC, as Pledgor

GMH Military Housing - Carlisle/Picatinny Limited Partner LLC, as Pledgor

GMH Military Housing - Bliss/WSMR Limited Partner LLC, as Pledgor

GMH Military Housing Development LLC, as Pledgor

GMH Military Housing Management LLC, as Pledgor

GMH AETC Management/Development LLC, as Pledgor

GMH Northeast Housing Design/Build LLC, as Pledgor

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Collateral Agent

World Financial Center

North Tower, 9th Floor

250 Vesey Street

Attention: Kacie Carl

New York, NY  10281

Facsimile: (212) 669-0791

 

U.S. Bank Trust National Association, as Trustee

100 Wall Street, Suite 1600

New York, New York  10005

Attention:  Corporate Trust Administration

Telephone:  (212) 361-6184

Fax:  (212) 809-5459

 

 

Re:

Cash Collateral Account established by U.S. Bank Trust National Association,
(“Trustee”) with Merrill Lynch, Pierce, Fenner & Smith Incorporated - Private
Client Group (“Collateral Agent”) pursuant to that certain Trust Indenture (as
amended, supplemented or otherwise modified from time to time), the (“Trust
Indenture”), dated May 7, 2007, between the Trustee and GMH Communities, LP.

 

Ladies and Gentlemen:

 

GMH Communities, LP has entered into a Note Purchase Agreement with Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) dated May 7, 2007
pursuant to which Merrill Lynch agreed to purchase the Notes, Series 2007 (the
“Notes”), in the aggregate principal

 

--------------------------------------------------------------------------------


 

amount of up to $100,000,000.  Pledgors, Trustee, and Collateral Agent
previously entered into that certain Account Control Agreement and Security
Agreement dated May 5, 2007.  The Notes will be issued and secured under the
provisions of the Trust Indenture.  As a requirement of such transactions and
pursuant to the Trust Indenture and the Pledge and Security Agreement dated
May 7, 2007 by and between the Pledgors and the Trustee (the “Pledge
Agreement”), each Pledgor has agreed to pledge certain collateral to the
Trustee.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Trust Indenture.

 

The Pledgors have established three or more collateral accounts (collectively,
the “Collateral Account”) with the Collateral Agent, which Collateral Accounts
are more specifically identified on Exhibit A, which the Collateral Agent
maintains in the names of the Pledgors as the Collateral Agent’s customers. 
Each Pledgor grants below to Trustee a security interest in everything deposited
by each Pledgor in the Collateral Account.

 

As security for the full and punctual payment and performance of all Obligations
under the Trust Indenture, the Pledge Agreement and the Notes, the Pledgors
hereby grant, pledge, hypothecate, transfer and assign to Trustee a first
priority and continuing lien on and first priority security interest in
everything deposited in the Collateral Account, including, without limitation,
all cash, all instruments submitted for deposit and all received wire transfers
to be deposited in the Collateral Account.  The Pledgors also agree that the
terms of the Pledge Agreement and all rights and remedies of the Trustee
thereunder, including without limitation, sections 6 and 7, are hereby
incorporated herein by this reference as if fully stated herein.  This Agreement
shall also constitute a control agreement perfecting the Trustee’s security
interest in the Collateral Account.

 

Pledgor and Trustee acknowledge that the following assets (each an “Excluded
Asset” and collectively, “Excluded Assets”) are not covered by this Agreement
even if shown, for information purposes, on a periodic account statement for the
Collateral Account, because Collateral Agent is not the legal custodian of such
assets:  money market deposit account (MMDA) balances, shares of the Merrill
Lynch Institutional Funds (unless Collateral Agent is the legal custodian of
such shares), non-listed limited partnership interests, annuities and life
insurance contracts, and precious metals.  Collateral Agent will not be
responsible for assuring that any of the Excluded Assets are not acquired with
assets from the Collateral Account.  Each Pledgor agrees and warrants that it
shall not direct or other wise instruct the Collateral Agent to acquire any
Excluded Assets with assets from the Collateral Account.

 

Until Trustee delivers to Collateral Agent a notice that a default or an event
of default has occurred and is continuing under the Trust Indenture (a “Notice
of Event of Default”) pursuant to this Agreement, Collateral Agent may comply
with any trading instructions from Pledgors named below without further consent
by Trustee, Pledgors will have full authority to give instructions with respect
to assets in the Collateral Account in regard to voting and other rights, and
Pledgors will have full authority to withdraw principal and income from the
Collateral Account up to and including the entire value of the Account by
checks, Visa, wire transfer, or otherwise without the consent of Trustee.
Trustee may revoke Pledgors’ authority to trade and to withdraw principal and
income from the Collateral Account by delivering a Notice of Event of Default to
Collateral Agent in the manner described in accordance with this Agreement.

 

--------------------------------------------------------------------------------


 

Trustee may at any time deliver to Collateral Agent a Notice of Event of
Default, substantially in the form of Exhibit B, in the manner set forth in this
Agreement.  Delivery of the Notice of Event of Default will be complete at 11:59
PM Eastern Standard Time on the second business day after all of the following
have occurred:  (a) an original copy of the Notice of Event of Default has been
sent by reputable overnight delivery service, or has been hand delivered, to the
Merrill Lynch office servicing the Collateral Account at the address indicated
on the most recent Collateral Account statement as of the time of the delivery
of the Notice of Event of Default, and (b) separate copies of the Notice of
Event of Default have been faxed to the attention of the (i) Merrill Lynch 
Branch Business Manager, (ii) Financial Advisor servicing the Collateral
Account, (iii) Client Associate servicing the Collateral Account, (iv) Merrill
Lynch Branch Managing Director, (v) Merrill Lynch Branch Client Relationship
Manager, and (vi) Merrill Lynch Branch Administrative Manager, at the fax
numbers shown on Exhibit B, or at such other fax numbers as Collateral Agent may
from time to time provide to Trustee, with receipt of at least two of those
faxes confirmed by Trustee by telephone call to the addressee of the fax.  Upon
completion of delivery of the Notice of Event of Default in the above manner,
Collateral Agent will cease complying with trading instructions from or on
behalf of Pledgors with respect to the Collateral Account, and shall in no event
(a) transfer funds from the Collateral Account to any Pledgor or any other
person other than pursuant to Trustee’s direction, (b) act on the instruction of
any Pledgor or any other person other than Trustee or (c) cause or permit
withdrawals from the Collateral Account in any manner not approved by Trustee in
writing. Collateral Agent shall have the right to restrict Pledgors’ access to
the Collateral Account upon receipt of a Notice of Event of Default even if
Delivery of all such notices is not completed as described above.

 

Collateral Agent will not stop payment on any checks as a result of the delivery
of a Notice of Default as described above unless specifically directed to do so
in writing by the Trustee.

 

Upon a Notice of Event of Default, the Trustee shall have the right to withdraw
and apply funds from the Collateral Account to any outstanding obligations of
each and every Pledgor under the Trust Indenture. Collateral Agent shall have no
duty or responsibility to verify that instructions received from the Trustee are
authorized pursuant to terms of any agreement between Pledgor and Trustee. Until
receipt of a Notice of an Event of Default, the Trustee shall not be permitted
to withdraw funds or cause funds to be transferred from the Collateral Account
without each Pledgor’s approval.

 

The Collateral Agent hereby waives any right that the Collateral Agent may now
or hereafter have to a security interest, bank’s or other possessory liens,
rights to offset or other claims against the funds in the Collateral Account.

 

In addition, the Collateral Agent acknowledges that (a) each Pledgor has granted
to Trustee a security interest in all of such Pledgor’s right, title and
interest in and to any funds from time to time on deposit in the Collateral
Account with respect to cash collateral pledged to Trustee under the Pledge
Agreement, (b) that such funds are received by the Collateral Agent in trust for
the benefit of Trustee and, except as provided below, are for application
against the Pledgors’ obligations to Trustee, and (c) that upon receipt of a
Notice of Event of Default, the Collateral Agent shall comply with Trustee’s
instructions regarding the disposition of funds in the

 

--------------------------------------------------------------------------------


 

Collateral Account in accordance with Trustee’s instructions, without the
consent of any Pledgor until the Collateral Agent receives notice from Trustee
that it has released its lien on the Collateral Account and all funds deposited
therein.

 

All bank statements in respect to the Collateral Account shall be sent to
Trustee at:

 

 

 

U.S. Bank Trust National Association, as Trustee

 

 

100 Wall Street, Suite 1600

 

 

New York, New York 10005

 

 

Attention: Corporate Trust Administration

 

 

Telephone: (212) 361-6184

 

 

Fax: (212) 809-5459

 

with copies to the Pledgors at:

 

 

 

10 Campus Boulevard

 

 

Newtown Square, PA 19073

 

 

Attention: Joseph M. Macchione

 

This collateral account agreement shall be governed and construed in accordance
with the laws of the State of New York without regard to conflicts of law
principles and the parties hereto agree that the purposes hereof New York shall
be the Collateral Agent’s jurisdiction for purposes of Article 9 of the UCC.

 

--------------------------------------------------------------------------------


 

Kindly acknowledge your agreement with the terms of this agreement by signing
the enclosed copy of this letter and returning it to the undersigned.

 

 

 

Very truly yours,

 

 

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

By:

/s/ Thomas E. Tabor

 

 

Print Name: Thomas E. Tabor

 

 

Title: Vice President

 

[Signature Page - Amended and Stated Account Control and Security Agreement -
Trustee]

 

--------------------------------------------------------------------------------


 

Agreed and acknowledged:

 

 

MERRILL LYNCH

 

PIERCE, FENNER & SMITH INCORPORATED –

 

Private Client Group

 

 

 

 

 

By:

/s/ Stephen Streeter

 

 

Print Name: Stephen Streeter

 

 

Title: VP

 

[Signature Page - Amended and Stated Account Control and Security Agreement -
Merrill]

 

--------------------------------------------------------------------------------


 

Agreed and acknowledged:

 

 

GMH COMMUNITIES, LP, a Delaware Limited

 

Partnership

 

 

 

 

 

By: GMH COMMUNITIES GP TRUST

 

 

a Delaware Statutory Trust, its General Partner

 

 

 

 

 

By:

/s/ J. Patrick O’Grady

 

 

Print Name: J. Patrick O’Grady

 

 

Title: Vice President

 

 

 

GMH COMMUNITIES TRS, INC., a Delaware

 

Corporation

 

 

 

 

 

By:

/s/ Leslie S. Cohn

 

 

Print Name: Leslie S. Cohn

 

 

Title: Assistant VP

 

 

 

GMH MILITARY HOUSING, LLC, a Delaware

 

Limited Liability Company

 

 

 

 

 

By:

/s/ Leslie S. Cohn

 

 

Print Name: Leslie S. Cohn

 

 

Title: Assistant VP

 

 

 

GMH MILITARY HOUSING INVESTMENTS LLC,

 

a Delaware Limited Liability Company

 

 

 

 

 

By:

/s/ Leslie S. Cohn

 

 

Print Name: Leslie S. Cohn

 

 

Title: Assistant VP

 

 

 

GMH/BENHAM MILITARY COMMUNITIES LLC, a

 

Delaware Limited Liability Company

 

 

 

 

 

By: GMH MILITARY HOUSING INVESTMENTS

 

 

LLC, a Delaware Limited Liability Company, its

 

 

Manager

 

 

 

 

 

By:

/s/ Leslie S. Cohn

 

 

Print Name: Leslie S. Cohn

 

 

Title: Assistant VP

 

--------------------------------------------------------------------------------


 

 

GMH/PHELPS MILITARY COMMUNITIES LLC, a

 

Delaware Limited Liability Company

 

 

 

 

By: GMH MILITARY HOUSING INVESTMENTS

 

 

LLC, a Delaware Limited Liability Company, its

 

 

Manager

 

 

 

 

 

By:

/s/ Leslie S. Cohn

 

 

Print Name: Leslie S. Cohn

 

 

Title: Assistant VP

 

 

 

GMH MILITARY HOUSING – AETC LIMITED

 

PARTNER LLC, a Delaware Limited Liability Company

 

 

 

 

 

By: GMH MILITARY HOUSING INVESTMENTS
LLC, a Delaware Limited Liability Company, its
Manager

 

 

 

 

By:

/s/ Leslie S. Cohn

 

 

 

Print Name: Leslie S. Cohn

 

 

 

Title: Assistant VP

 

 

 

 

GMH MILITARY HOUSING – CARLISLE/PICATINNY

 

LIMITED PARTNER LLC, a Delaware Limited Liability

 

Company

 

 

 

 

By: GMH MILITARY HOUSING INVESTMENTS

 

 

LLC, a Delaware Limited Liability Company, its

 

 

Manager

 

 

 

 

 

By:

/s/ Leslie S. Cohn

 

 

Print Name: Leslie S. Cohn

 

 

Title: Assistant VP

 

 

 

GMH MILITARY HOUSING – BLISS/WSMR

 

LIMITED PARTNER LLC, a Delaware Limited Liability

 

Company, a Delaware Limited Liability Company

 

 

 

 

By: GMH MILITARY HOUSING INVESTMENTS

 

 

LLC, a Delaware Limited Liability Company, its

 

 

Manager

 

 

 

 

 

By:

/s/ Leslie S. Cohn

 

 

Print Name: Leslie S. Cohn

 

 

Title: Assistant VP

 

--------------------------------------------------------------------------------


 

 

GMH AETC MANAGEMENT/DEVELOPMENT LLC, a

 

Delaware Limited Liability Company

 

 

 

 

By:  GMH MILITARY HOUSING INVESTMENTS

 

 

LLC, a Delaware Limited Liability Company, its

 

 

Manager

 

 

 

 

 

By:

/s/ Leslie S. Cohn

 

 

Print Name: Leslie S. Cohn

 

 

Title: Assistant VP

 

 

GMH NORTHEAST HOUSING DESIGN/BUILD LLC,

 

a Delaware Limited Liability Company

 

 

 

 

By: GMH MILITARY HOUSING, LLC, a Delaware

 

 

Limited Liability Company, its Manager

 

 

 

 

 

By:

/s/ Leslie S. Cohn

 

 

Print Name: Leslie S. Cohn

 

 

Title: Assistant VP

 

 

 

GMH MILITARY HOUSING MANAGEMENT LLC,

 

a Delaware Limited Liability Company

 

 

 

 

By: GMH MILITARY HOUSING, LLC, a Delaware

 

 

Limited Liability Company, its Manager

 

 

 

 

 

By:

/s/ Leslie S. Cohn

 

 

Print Name: Leslie S. Cohn

 

 

Title: Assistant VP

 

 

GMH MILITARY HOUSING DEVELOPMENT LLC,

 

a Delaware Limited Liability Company

 

 

 

 

By: GMH MILITARY HOUSING, LLC, a Delaware

 

 

Limited Liability Company, its Manager

 

 

 

 

 

By:

/s/ Leslie S. Cohn

 

 

Print Name: Leslie S. Cohn

 

 

Title: Assistant VP

 

--------------------------------------------------------------------------------
